UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-1334



In Re:   ARTHUR O. ARMSTRONG,

                                                   Petitioner.



                            No. 03-1355



In Re:   ARTHUR O. ARMSTRONG,

                                                   Petitioner.



                            No. 03-1412



In Re:   ARTHUR O. ARMSTRONG,

                                                   Petitioner.



                            No. 03-1421



In Re:   ARTHUR O. ARMSTRONG,

                                                   Petitioner.
                            No. 03-1437



In Re:   ARTHUR O. ARMSTRONG,

                                          Petitioner.



                            No. 03-1438



In Re:   ARTHUR O. ARMSTRONG,

                                          Petitioner.



                            No. 03-1439



In Re:   ARTHUR O. ARMSTRONG,

                                          Petitioner.



                            No. 03-1441



In Re:   ARTHUR O. ARMSTRONG,

                                          Petitioner.




                                 2
                            No. 03-1455



In Re:   ARTHUR O. ARMSTRONG,

                                                     Petitioner.



                            No. 03-1486



In Re:   ARTHUR O. ARMSTRONG,

                                                     Petitioner.



                            No. 03-1494



In Re:   ARTHUR O. ARMSTRONG,

                                                     Petitioner.



                            No. 03-1499



In Re:   ARTHUR O. ARMSTRONG,

                                                     Petitioner.



               On Petitions for Writs of Mandamus.
  (MISC-03-1, CA-96-87-2, CA-02-40, CA-96-855-2, MISC-00-50-1,
   MISC-00-123-1, CA-01-827-1, MISC-03-7, CA-00-45, CA-99-71,
                      CA-95-434, MISC-99-71)


                                 3
Submitted:   June 5, 2003                 Decided:   June 23, 2003


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur O. Armstrong, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                4
PER CURIAM:

     In these consolidated petitions for a writ of mandamus, Arthur

O. Armstrong seeks leave to proceed in forma pauperis.         A litigant

may proceed in any federal court without prepayment of fees if he

files an affidavit showing he is indigent.           28 U.S.C. § 1915(a)

(2000).   However, the court may dismiss the action if it concludes

that “the allegation of poverty is untrue or the action . . . is

frivolous or malicious . . . [or] fails to state a claim.”               28

U.S.C. § 1915(e)(2) (2000).       After reviewing the motions for leave

to proceed in forma pauperis filed in each mandamus petition, we

conclude Armstrong is not indigent.             Accordingly, we deny the

motions for leave to proceed in forma pauperis and dismiss the

petitions.

     On May 8, 2003, by order to cause, Armstrong was ordered to

show why he should not be sanctioned for filing frivolous mandamus

petitions and enjoined from filing further actions. Armstrong filed

a response claiming his mandamus petitions were not frivolous.

After reviewing the petitions, we disagree. The mandamus petitions

and numerous motions are frivolous. In lieu of particularized fees

and costs and in light of Armstrong’s utter disregard for the

limited   resources   of   this   court,   we   order   Armstrong   to   pay

sanctions in the amount of $500 payable to the clerk of the court,

as we have done in similar cases.        See In re Vincent, 105 F.3d 943

(4th Cir. 1997).   In addition, we enjoin Armstrong from filing any


                                     5
further mandamus petitions in this court until (1) the sanctions

are fully paid, and (2) the court determines the action is not

frivolous.

     We deny Armstrong’s motions for leave to proceed in forma

pauperis and we dismiss the mandamus petitions.   We also deny all

remaining pending motions.    We sanction Armstrong and enjoin him

from filing future mandamus petitions in accordance with this

opinion.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 6